            Case 1:19-cv-00372-TCW Document 5 Filed 03/11/19 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 (BID PROTEST)

                                                    )
GC SERVICES LIMITED PARTNERSHIP,                    )
                                                    )            19-372 C
                                                            No._______________
               Plaintiff,                           )
                                                    )
       v.                                           )
                                                    )
THE UNITED STATES OF AMERICA,                       )
                                                    )
               Defendant.                           )
                                                    )

                            RULE 7.1(a) DISCLOSURE STATEMENT

       Pursuant to Rule 7.1(a) of the Rules of the United States Court of Federal Claims

(“RCFC”), GC Services Limited Partnership (“GC Services”) states that GC Services is a

nongovernmental corporate party, that it has no parent corporation, and that no publicly held

corporation owns 10% or more of its stock.




                                                1
         Case 1:19-cv-00372-TCW Document 5 Filed 03/11/19 Page 2 of 3



Dated: March 11, 2019                     Respectfully submitted,


                                          s/William M. Jack
                                          William M. Jack
                                          KELLEY DRYE & WARREN LLP
                                          Washington Harbour, Suite 400
                                          3050 K Street, NW
                                          Washington, DC 20007-5108
                                          (202) 342-8521
                                          (202) 342-8451 (Fax)
                                          wjack@kelleydrye.com

                                          Attorney for Plaintiff GC Services Limited
                                          Partnership

Of Counsel:
William C. MacLeod
Amba M. Datta
KELLEY DRYE & WARREN LLP
Washington Harbour, Suite 400
3050 K Street, NW
Washington, DC 20007-5108
(202) 342-8400
(202) 342-8451 (Fax)




                                      2
          Case 1:19-cv-00372-TCW Document 5 Filed 03/11/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of the U.S. Court of Federal Claims using the CM/ECF

system.


                                                    s/William M. Jack
                                                    William M. Jack




                                               3
